IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ERNIE C. MONTILLA,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3411

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 10, 2014.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

Nancy A. Daniels, Public Defender, Courtenay H. Miller, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, Lauren Brudnicki, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.